Citation Nr: 1447666	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  04-28 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond June 17, 2001.   


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to May 1985.   

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans' Affairs (VA).

In August 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    


FINDINGS OF FACT

1. In a June 5, 1991 rating decision, the Veteran was informed that he had been assigned a total (100 percent) disability rating based on individual unemployability due to service-connected disability (TDIU) effective March 1, 1991.  He was notified that basic eligibility for benefits under 38 USC Chapter 35 had been established; thus, he was found to be permanently and totally disabled as of that date.  A notice letter indicating that the TDIU rating had been assigned was sent to the Veteran on June 17, 1991.

2. The Veteran and the appellant married in June 2003.  

3. In December 2003, the appellant's application for DEA benefits was received. 

4. The latest assigned delimiting date for DEA benefits for the appellant is June 17, 2001, 10 years from the date of the notice to the Veteran of the assignment of the permanent and total rating.


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond June 17, 2001, for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3021, 21.3046, 21.3047 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  However, the VCAA does not apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).  As such, no further action is required pursuant to the VCAA.

Basic eligibility for DEA benefits is established in one of several ways, including being a spouse of a Veteran who has a permanent and total disability evaluation.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).  Eligibility for such benefits extends 10 years from the date (as determined by the Secretary) the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A).  The beginning date of the 10-year period of eligibility for a spouse of a Veteran with a permanent and total disability evaluation is the effective date of the evaluation or the date of notification of such evaluation, whichever is more advantageous to the spouse, if the spouse has not chosen another date between either of these two dates which has been approved by the Secretary.  38 U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2). 

A June 5, 1991 rating decision granted entitlement to a 100 percent TDIU rating effective March 1, 2001 and also notified the Veteran that as of March 1, 2001, he was eligible for Chapter 35 DEA benefits (thus indicating that the 100 percent TDIU rating was considered permanent and total).  A June 17, 1991 notice letter also notified the Veteran that the TDIU rating had been assigned and through VA Form 21-8764, provided him with general information concerning benefits to which he might be entitled, including educational benefits.  As the effective date of the permanent and total TDIU rating is March 1, 2001 and the date of the notification letter is June 17, 2001, the latter date is more favorable to the appellant in relation to her claim for extension.  Ten years from that date is June 17, 2001 (i.e. the delimiting date of eligibility).  38 U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2).   Notably, the appellant and the Veteran were married after this date in June 2003.   However, through her appeal, the appellant is requesting the extension of the delimiting date.  

If on or after December 27, 2001, VA makes a determination of DEA eligibility for a spouse, the period of eligibility cannot exceed 10 years, except as provided in 38 C.F.R. § 21.3047.  See 38 C.F.R. § 21.3046 (c).  In this case, as the appellant and the Veteran were not married until June 2003, the eligibility determination necessarily had to be made after December 27, 2001.  

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047; see also 38 U.S.C.A. § 3512 (b)(2).  It must be "clearly established" by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).   Application for an extension must be made within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest.  38 U.S.C.A. § 3512(b)(2). 

In the instant case, the appellant did not marry the Veteran until after the delimiting date of June 17, 2001.  Consequently, she may not be considered an "eligible spouse" for purposes of applying for an extension of that delimiting date.  38 C.F.R. § 21.3047.  Because of this threshold finding, the Board need not consider whether the appellant was prevented from initiating or completing a chosen program of education within the otherwise applicable time period.  Id.  (Notably, the appellant has not alleged that she was under such disability but has asserted that caring for the Veteran's disability prevented her from initiating or completing an educational program).   Quite simply, the appellant was not an eligible spouse for purposes of payment of educational assistance under Chapter 35 at any time during the delimiting period of June 17, 1991 to June 17, 2001 and thus cannot be eligible for an extension of this period.  Id.      

In an April 2004 statement, the Veteran asserted that he was not informed that his dependents might be eligible for DEA benefits until a "1997 letter."  He also indicated that at the time he was granted the TDIU benefits in June 1991, he was also informed that his overall disability rating was actually 70 percent, even though he was being payed at the 100 percent level due to the unemployability finding.  Consequently, he did not think that he was considered totally and permanently disabled when notified of the TDIU decision in June 1991. 

Once again, the Board notes that the June 5, 1991 rating decision provided specific notice to the Veteran that he was eligible for Chapter 35 DEA benefits as early as March 1, 1991.  He was also provided VA Form 21-8764 in conjunction with the June 17, 1991 notice letter, thus giving him notice that he could be eligible for certain education benefits.  The record does also show that in a July 9, 1999 letter, he was informed that he had been assigned a 100 percent schedular rating effective March 21, 1999 based on a left below the knee amputation and right above the knee amputation and that his wife( at the time) and his son were eligible for DEA benefits.  This letter may have caused some confusion by potentially leading the Veteran to believe that eligibility for DEA benefits was just beginning in 1999.  However, as noted above, the Veteran did receive notice of initial eligibility for DEA benefits through the June 5, 1991 decision, along with the VA Form 21-8764 accompanying the June 17, 1991 notice letter.  Thus, although the July 1999 letter may have been confusing, it does not provide a basis for finding that the delimiting period began at any time after June 17, 1991 or ended at any time after June 17, 2001.   

The appellant has also generally asserted her belief that everyone should be given the opportunity to pursue education and that she did not have that opportunity earlier in life due to needing to take care of her kids and care for the Veteran.  The Board empathizes with the appellant's desire to further her education.  However, it is bound by the controlling regulations.  Because the appellant was not an eligible spouse at any time from June 17, 1991 to June 17, 2001, she is not eligible for an extension of the 10 year delimiting period for use of Chapter 35 DEA benefits.  As the controlling regulation is dispositive, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond June 17, 2001 is denied.    


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


